I reluctantly concur with the majority opinion. While I personally do not perceive such a significant distinction between exclusions and conditions that warrants treating the two differently in cases where uninsured or underinsured insurance is implied by law, I am aware of the case law and, in particular, the Supreme Court's opinion in Duriak v. Globe American Cas. Co. (1986), 28 Ohio St. 3d 70, and this court's opinion in Demetry v. Kim (1991), 72 Ohio App. 3d 692 (drawing the distinction between conditions and exclusions in their application to insurance implied by law). In accordance with that law, I concur with the majority's disposition of appellant's assignment of error addressing the issue, as well as the remainder of the majority opinion.